ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12 Nov 2021 has been entered.  Claims 1-12 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 112(f) interpretation; and the previous 35 USC § 101 rejections.  
Title Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner has changed this “Title of Invention” in accordance with MPEP 606.01 and MPEP 1302.04(a).  The title should be changed to the following:  
“METHOD FOR REMOVING INTER-RADAR INTERFERENCE USING DECONVOLUTION OF CROSS CORRELATED REFERENCE SIGNALS, SIGNAL PROCESSING DEVICE, SIGNAL PROCESSING METHOD, AND SIGNAL PROCESSING PROGRAM”
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Thiagarajan, MacKey, Slinger, Bajic, nor Shakespeare, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“(Currently Amended) A signal processing … to perform
deconvolution on a cross-correlation function of a reference signal and a reception signal, and an autocorrelation function of the reference signal, and
extracting to extract a channel response to the reference signal;
a second extraction unit configured to extract a main channel response associated with the reference signal from the channel response; and
a removal unit configured to reconstruct a signal by performing convolution on the reference signal and the main channel response, and removing to remove the reconstructed signal from the reception signal.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648